Citation Nr: 1601441	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  03-26 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a heart condition, to include aortic insufficiency and coronary artery disease (CAD).  


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and A.T.


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to October 1991.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction is currently with the RO in Newark, New Jersey.  

In December 2003, the Veteran testified at a Travel Board hearing at the RO before the before a Veterans Law Judge who has since retired, and transcript of that hearing has been associated with her claim folder.  The Veteran has not requested a new hearing.  

In a September 2004 decision, the Board denied service connection for a heart condition.   The Veteran appealed the Board's September 2004 decision to the United States Court of Appeals for Veterans Claims (Court) and in an Order dated in May 2006 the Court vacated that part of the Board's decision denying service connection for a heart condition, pursuant to a Joint Motion (JMR).  

In September 2006, April 2011, March 2013, August 2013, January 2014, and September 2014 the Board remanded the case for further development.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In June 2015, the Board referred this matter for a medical opinion from the Veterans Health Administration.  

During the course of the Veteran's appeal, service connection was granted for depression, arthralgia, and a skin disability, as well as increased disability ratings for bilateral plantar fasciitis, residuals of a left pectoral muscle strain and Raynaud's syndrome.  A total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has also been granted.  As the Veteran has expressed no disagreement with the assigned disability ratings for these disabilities or the effective dates, they are no longer for appellate consideration.  


FINDING OF FACT

The Veteran's current heart condition did not have onset in service and was not caused or permanently aggravated by the Veteran's active military service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a heart condition, to include aortic insufficiency and coronary artery disease (CAD), have not been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2015).  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's non-service-connected disability by a service-connected disability, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322 (2015).   

Service connection is not allowed for a congenital defect or for aggravation of a congenital defect as congenital defects are not considered to be injuries or diseases within the meaning of the statue.  38 C.F.R. § 3.303(c).  However, service connection is possible if a disease or injury is superimposed over the congenital or developmental defect during service and there is a resultant disability.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991); VAOPGCPREC 82-90. 

"Congenital defects" are treated differently than "congenital diseases" in the context of VA disability compensation.  A defect differs from a disease in that the former is "more or less stationary in nature" while the latter is "capable of improving or deteriorating."  See Quirin v. Shinseki, 22 Vet.App. 390, 394 (2009); VA Gen. Couns. Prec. 82-90 at 2.  More importantly "congenital defects" are excluded from the list of qualified diseases or injuries.  Therefore, VA disability compensation may only be awarded in the event that an additional, service-connected disability is superimposed upon a congenital defect.  Id.  In contrast, "congenital diseases" are directly compensable and VA disability compensation may be awarded if a congenital disease is aggravated by a claimant's military service.  Id.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

The Veteran is seeking entitlement to service connection for a heart condition.  She has argued both that a heart condition developed during her active service and that such a condition was caused or permanently aggravated by service connected disabilities, such as Raynaud's Syndrome.  

Although most of the Veteran's service treatment records are silent for any cardiac complaints, findings, or diagnoses, in August 1984, she was evaluated for atypical chest pain with episodes of trigeminy.  An EKG was abnormal with sinus bradycardia and nonspecific ST and T changes.  However, a consultation report shows benign unifocal PVC's with a benign cardiac examination.  

A November 1992 VA examination, conducted just one year and one month after her discharge from service notes her complaints of "infraclavicular pain" and the examiner diagnosed atypical chest pain.  The examination report notes that an EKG, while showing normal sinus rhythm, also indicated possible left atrial enlargement.  

The Veteran has been diagnosed with aortic insufficiency and coronary artery disease since March 2000.  

The Veteran's claim has been developed for more than a decade, but unfortunately, many of the VA medical examinations afforded the Veteran have been inadequate for one reason or another, including a repeated failure by the examiners to address the abnormal 1984 and 1992 EKG studies.  

In June 2014, the Veteran submitted private medical evaluations and opinions indicating that her diagnosed bicuspid aortic valve, with aortic sclerosis and aortic insufficiency, is a congenital abnormality which was present throughout her life, including her military service.  Dr. D.E. opined that it was conceivable that she had valvular deterioration with subclinical endocarditis episodes (presumably in service).  

At the Veteran's most recent VA examination in November 2014, she was diagnosed with valvular heart disease, specifically bicuspid aortic valve with insufficiency, with benign unifocal premature ventricular contractions (PVC).  The examiner stated that the Veteran's diagnosed condition is a congenital abnormality.  She described this congenital abnormality as a disease capable of improvement or deterioration, rather than a static defect.  She opined that it is less likely than not that this congenital heart disease was permanently aggravated by the Veteran's active military service.  Unfortunately, as a rationale, the examiner simply referred the reader to her previous statement that the Veteran's condition is congenital.  Thus, the examiner appears to be arguing that the Veteran's congenital heart condition could not have been aggravated because it is a congenital condition, despite the fact that the examiner also concluded that the Veteran's condition was not static, and therefore capable of either improvement or deterioration.  Obviously, such reasoning is inadequate.  

Accordingly, the Board requested a VA cardiologist review the Veteran's claim file, including her service treatment records and private medical records.

In a September 2015 opinion, Dr. J.T., a VA Attending Cardiologist, stated that the Veteran was born with a bicuspid aortic valve and therefore had the condition when she enlisted in service.  He opined that it is less likely than not that the Veteran's congenital heart condition was permanently aggravated by her active service, including her service connected disabilities.  He explained that there is no evidence of trauma, rupture, or endocarditis affecting the valve.  Additionally, he explained that there is no clinical evidence linking Raynaud's disease with a higher incidence or faster progression of aortic valve disease, especially when, as in the Veteran's case, the condition is still in the moderate range.  He also concluded that even if more comprehensive work-ups had been performed in 1984 or 1992, it is unlikely to have changed the progression of the disability, as there is no medical therapy for the condition.  Dr. J.T. concluded:

Bicuspid aortic valve is considered a congenital defect that carries a high likelihood of progression over time.  I do not see any potential injuries in the record (like infection or trauma) that could account for higher than expected progression to significant aortic insufficiency.  In fact, the last examination available indicates that her aortic insufficiency is still moderate, so it may take several more years to become significant enough to warrant surgery, making it unlikely that it was aggravated by her duties during service [more than] 20 years ago.  

Based on all the above evidence, the Board finds that entitlement to service connection for a heart condition must be denied.  The preponderance of the evidence supports a finding that the Veteran's bicuspid aortic valve with aortic insufficiency is a congenital condition that pre-existed her active service and was not permanently aggravated by the Veteran's period of active service or her service connected disabilities.  While the Veteran' private physician, Dr. D.E. has suggested that it is conceivable that the Veteran had valvular deterioration with subclinical endocarditis episodes in service, her opinion is speculative and she has presented no evidence to support that the Veteran's bicuspid aortic valve deteriorated in service.  Speculative medical opinions are insufficient to establish service connection.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Dr. J.T. noted that there is no evidence in the Veteran's service treatment records of trauma or infection that would affect the valve.  He also explained there is no known clinical relationship that would support the Veteran's argument that her service connected disabilities aggravated her heart condition.  

In cases such as this, where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the U.S. Court of Appeals for Veterans Claims (Court) stated:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . .

So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiners and whether or not, and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the Board finds the September 2015 VHA opinion to be the most comprehensive of the many medical opinions of records, including as it does a detailed discussion of the relevant facts and evidence, as well as a thorough and reasoned rationale for its conclusion that is consistent with the evidence of record.  Accordingly, the Board gives greater weight to this opinion compared to the speculative opinion of Dr. D.E..

To the extent that the Veteran herself has offered her opinions concerning the etiology of her current heart condition, she has not demonstrated that she has any knowledge or training in determining the etiology of such conditions.  In other words, she is not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the Veteran seeks to offer etiology opinions rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran currently has a heart condition due to her military service is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of her current disability is not competent evidence and is entitled to low probative weight.

For all the above reasons, entitlement to service connection for a heart condition is denied.  Although the Board appreciates the Veteran's service, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information prior to the initial adjudication of her claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  She has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a Travel Board hearing.  The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).







ORDER

Entitlement to service connection for a heart condition, to include aortic insufficiency and coronary artery disease (CAD), is denied.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


